AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00133-LGW-BWC Document 15 Filed 01/21/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia

Waprross Dibision
NEAL ALASKA PALMER, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-133

*

v. *

*

WARDEN D. GREEN WALT, *
*

*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge's Report and
Recommendation. Dkt. No. 11. Petitioner Neal Palmer (“Palmer”)
did not file Objections to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Palmer’s 28 U.S.C. § 2241 Petition for failure
to follow a Court Order, DENIES as moot Respondent’s Motion to
Dismiss, DIRECTS the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENIES Palmer in

 
AQ 72A
(Rev. 8/82)

 

 

 

Case 5:20-cv-00133-LGW-BWC Document 15 Filed 01/21/21 Page 2 of 2

forma pauperis status on appeal.
-
SO ORDERED, this +l aay_ot J , 2021.

 

HON! LISA GODBEY WOOD, JUDGE
UN STATES DISTRICT COURT
so ERN DISTRICT OF GEORGIA

 
